Citation Nr: 1422566	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-15 892	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased evaluation for schizophrenia, rated 10 percent from July 22, 2007; 30 percent from September 10, 2010; and 50 percent from December 6, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran withdrew her previous request for a Board hearing.

The Veteran's Virtual VA claims file contains only irrelevant evidence, and the Veterans Benefits Management System electronic file contains no documents.

The Veteran's claim was previously before the Board and remanded in November 2011 for additional development.  It is now properly before the Board.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January to July 2007.

2.	On May 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


